Title: From George Washington to Major General Robert Howe, 18 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 18th Sepr 1779
        
        I was yesterday favd with yours of the 16th Was there occasion for you to remain near Croton, I should think any position, advanced beyond that River, ineligible: But as I am now induced to beleive that the Report of a french Fleet’s being bound for this Coast, is without foundation, I think you may as well march immediately back with Glovers and Nixon’s Brigades to Lower Salem, or to the position a few Miles below, which you proposed to take for the convenience of foraging to more advantage.
        Be pleased to inform me of your arrival at your new post. I am Dear Sir Yrs &c.
        I recd yours of the 12th 14th and 15th.
      